      Case: 1:19-cv-01950-DAR Doc #: 10 Filed: 11/21/19 1 of 1. PageID #: 69




                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
LYJAH H. HARRIS                    :
      PLAINTIFF                    :     CASE NO.: 1:19-CV-01950
                                   :
      V.                           :     JUDGE: CHRISTOPHER BOYKO
                                   :
N.H. TOWING LLC, et al.            :
      DEFENDANT                    :



            AMENDED MOTION FOR LEAVE TO SUBSTITUTE COUNSEL


        Now comes Allison L. Harrison and Todd A. Fichtenberg and enter their appearance on
behalf of Defendants N.H. Towing LLC and Noaman Hamad (collectively “Defendants”).
Attorney Harrison and Fichtenberg will replace Attorney Mark Dvorak as counsel of record for
Defendants. All future correspondence shall be served upon Attorney Harrison and Fichtenberg
at the address in their signature block below or via the Court’s electronic filing system at the e-
mail address on record for Attorney Harrison and Fichtenberg.


                                                            Respectfully submitted,

                                                            /s/Allison L. Harrison
                                                            Allison L. Harrison (0086324)
                                                            Todd A. Fichtenberg (0088176)
                                                            Allison L. Harrison Law, LLC
                                                            100 E Broad St, Suite 320
                                                            Columbus, Ohio 43215
                                                            Ph: (614)440-1395
                                                            Fax: (614)308-8133
                                                            aharrison@alharrisonlaw.com
                                                            todd@alharrisonlaw.com
                                                            Attorneys for Defendant


                                       Proof of Service
       The undersigned hereby certifies that a true and accurate copy of the foregoing Notice of
Substitution of Counsel was served on Plaintiff, through counsel, via the Court’s electronic filing
system this 21st day of November, 2019.
                                                           /s/Allison L. Harrison
                                                           Allison L. Harrison (0086324)
